"Wright, C. J.
The witness was incompetent. The rule excluding parties from being witnesses, applies to all cases where the party has any interest at stake in the suit, although it be only a liability to costs. Such is the case of a prochein ami, a guardian, an executor or administrator, and so also of trustees, and the officers of corporations, whether *523public or private, wlyerever they are liable in the first instance for the costs, though they may have a remedy for reimbursement out of the public or trust funds. 1 Greenleaf Ev., sects. 341, 401 and 402; Sears v. Dillingham, 12 Mass., 360 ; Bellamy v. Cains, 3 Rich., 364. The Code has not changed this rule; but, on the contrary, has expressly provided, that though a minor may sue by guardian, such guardian shall be responsible for the costs of the suit. Section 1688.
Judgment affirmed.